 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD JAY PAANA, SR.,                            No. 2:21-cv-00505 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                         Defendant.
16

17

18          Plaintiff filed this Social Security case on March 19, 2021. ECF No. 1. That same day,

19   plaintiff was informed that after service of the complaint, this action would be stayed pursuant to

20   General Order Number 615, and there would be no scheduling order or deadlines in effect

21   pending further order of the court. ECF No. 4. Consent/Decline forms were also issued, with a

22   due date of June 21, 2021. Id. The court recognizes that the issuance of the stay and the

23   requirement of submitting Consent/Decline forms may appear contradictory. Nonetheless, in

24   order to efficiently move social security cases forward as stays are lifted, these deadlines must be

25   met.

26   ////

27   ////

28   ////
                                                       1
 1          Accordingly, plaintiff is ORDERED to submit their Consent/Decline forms no later than
 2   July 7, 2021. The case remains otherwise stayed.
 3          IT IS SO ORDERED.
 4   DATED: June 22, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
